Order and judgment (one paper), Supreme Court, New York County (Richard Lowe, III, J.), entered January 25, 1995, which, inter alia, granted plaintiff landlord’s motion for summary judgment to the extent of awarding it possession of the subject apartment and denied defendant Soble’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Defendant Soble, the occupant of the subject apartment, failed to present any evidence demonstrating a material issue of fact as to her right of succession to the subject apartment. Had the subject apartment been her primary residence for no less than two years prior to the permanent vacating of the apartment by the original tenant of record, supporting evidence, such as affidavits of third parties, correspondence addressed to her at the apartment, and/or commercial receipts, would be readily available to defendant-appellant (see, Matter of Rose Assocs. v State Div. of Hous. & Community Renewal, 121 AD2d 185). However, the record is completely devoid of such proof. The landlord, on the other hand, submitted overwhelming documentary proof that defendant’s primary residence during the period in question was in Maryland.
Defendant’s remaining contentions are without merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Williams, JJ.